Opinion issued June 30, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00355-CR
———————————
IN RE Jamal Martinez Hancock, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Jamal Martinez Hancock, has filed a pro se petition for writ of mandamus
complaining that the trial court refuses to compel his attorney to file an
affidavit detailing the actions taken to represent relator in the underlying
case and responding to the allegations of ineffective assistance of counsel in
relator’s petition for writ of habeas corpus.[1]
          We deny
relator’s petition for writ of mandamus. 
See Tex. R. App. P. 9.5(a), (d) (requiring proof that copy of all
documents filed were served on all parties to proceeding); In re Whitfield, No. 10-10-00231-CR, 2010 WL 2683134, at *1 n.1
(Tex. App.—Waco July 7, 2010, orig. proceeding) (mem. op.) (noting that
district attorney is a party in criminal mandamus proceedings); see also In re Chavez, 62 S.W.3d 225,
228 (Tex. App.—Amarillo 2001, orig. proceeding) (noting that merely filing motion with district clerk is not
sufficient to impute knowledge of motion and need for ruling to trial court); Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (noting
that court cannot grant mandamus relief unless relator shows he requested a
hearing or otherwise brought motion to trial court’s attention).   


 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]        A jury
convicted relator of murder and assessed punishment at confinement for 99 years
in State v. Hancock, No. 0926994, in
the 179th District Court of Harris County, Texas, the Honorable Randy Roll
presiding. This Court affirmed relator’s conviction.  See
Hancock v. State, No. 01-02-01186-CR, 2004 WL 253272, at *4 (Tex.
App.—Houston [1st Dist.] Feb. 12, 2004, no pet.) (mem. op., not designated for
publication).  Relator has now filed an
application for writ of habeas corpus challenging his conviction.  Relator’s habeas corpus proceeding is pending
in the trial court as Ex parte Jamal
Martinez Hancock, No. 0926994-A.